        Case 2:21-cv-00521-EFB Document 4 Filed 04/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVON HOWES,                                       No. 2:21-cv-0521-EFB P
12                       Plaintiff,
13            v.                                         ORDER
14    CLAIRE WHITE, et al.,
15                       Defendants.
16

17          Plaintiff, a county jail inmate proceeding without counsel, has filed a complaint (ECF No.

18   1) and a request for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 (ECF No. 2).

19   However, plaintiff’s request is not accompanied by a trust account statement certified by a jail

20   official. See 28 U.S.C. § 1915(a)(2).

21          Accordingly, it is ORDERED that plaintiff shall submit, within thirty days from the date

22   of service of this order, a certified trust account statement to complete his request for leave to

23   proceed in forma pauperis. Plaintiff’s failure to comply with this order will result in a

24   recommendation that this action be dismissed without prejudice.

25   DATED: April 1, 2021.

26

27

28
